Mr. Justice Turnkey
delivered the opinion of the court, February 6th 1882.
' In foreign attachment the rule is that interest on a debt due by the garnishee to his creditor, as whose property it was attached, is suspended during the pendency of the proceedings: Jackson’s Ex, rs v. Lloyd, 44 Pa. St. 82. This rule does not apply if there has been collusion, unreasonable delay or litigiousness on the part of the garnishee. Where he has not been ready *320and willing to pay the debt in hip hands to the party entitled, he is liable for interest; and, though he may not be bound to ask leave to pay the money into court to abide the contest, his willingness to pay, and not litigate, must appear: Rushton v. Rowe, 64 Pa. St. 63; Singerly’s Executor v. Woodward, 8 W. N. C. 339.
James Payer, the defendant, did business with the bank in the name of William Payer, agent; and the bank held notes of said William Fayer, agent, which notes had not matured at the date of the attachment, and their proceeds had formed a part of the credit side of the account. Not knowing that James Payer was the principal, the bank was not bound to pay the money to him or his creditor till this fact was, established. Had the answer and plea shown a readiness to pay whenever it should be determined whether Jones, or James Payer was entitled to the money, the garnishee would not be liable for interest. But the garnishee was unwilling to pay the money, claimed the amount of said notes as a set-off, and raised an issue in which it was determined that James Fayer owned the money, that the garnishee was not entitled to the set-off, and that the plaintiff was entitled to recover. The garnishee was a party litigant, and must suffer the consequences of defeat. We are of opinion that judgment should have been rendered for the full amount of the verdict.
Judgment reversed, and judgment upon the verdict for $977.70.